DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1, 3-11, and 13-15 are pending. 
Claims 2 and 14 are canceled. 
Claims 1, 3-11, and 13-15 are rejected.  

Claim Objections
Claims 1, 3-11, and 13-15 are objected to because of the following informalities:  
The amended language of Claim 1, in lines 9-16, recites several grammatical errors (e.g., line 12: “so that the first and second chain block pulled out of the housing”, lines 14-15: “the chain blocks … each wound oppositely”, lines 15-16: “the first and the second chain block pulled into the housing”) and, although the meaning is clear in light of the specification, the phrasing could benefit from revision. 
In an effort towards compact prosecution, the Examiner recommends amending, “wherein each of the row chain blocks include a plurality of chain blocks, and wherein the two row chain blocks are rotatably connected to each other, wherein the chain blocks of the first row chain block and the second row chain block are aligned in a straight line so that the first and the second chain block pulled out of the housing, and wherein the chain blocks of the first row chain block and the chain blocks of the second row chain block each wound oppositely so that the first and the second chain block pulled into the housing“ to, --wherein the first row chain block includes a plurality of first chain blocks and the second row chain block includes a plurality of second chain blocks, and wherein the first row chain block is rotatably coupled to the second row chain block, wherein the first and second chain blocks are aligned in a straight line so that the first and the second chain blocks are pulled out of the housing, and wherein the first and second chain blocks are each oppositely wound so that the first and the second chain blocks are pulled into the housing--, or some other variation.  
Claims 3-11 and 13-15 inherit the deficiencies of Claim 1 by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, in line 2, recites, “the opposite surface of the base,” which is unclear as there is insufficient antecedent basis for the limitation in the claim. The Examiner notes that Claim 3 only provides antecedent basis for a base, i.e. “a base in the shape of a square plate.” 
Claim 9, in lines 2-3, recites, “the opposite surface of the base,” which is unclear as there is insufficient antecedent basis for the limitation in the claim. The Examiner notes that Claim 3 only provides antecedent basis for a base, i.e. “a base in the shape of a square plate
Claim 10 inherits the deficiencies of Claim 9 by nature of dependency.  

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jens et al. (WO 0526120).
Regarding claim 1, Jens discloses, by a first interpretation, a robot arm extension device comprising: a housing (32, 34); an adapter (14) formed at one side of the housing (fig. 1) and connected to a robot (robotic system, col. 1, lines 5-7); a length extension part (26, 30) embedded in the housing (32, 34) and configured to be pulled out of or pulled into the housing (lance 26 and belt 30 extend and retract through rail 18, and are guided by shoe 27); and a driving part (40, 42) configured to provide a driving force (col. 1, line 56-col. 2, line 4) for pulling the length extension part out of or into the housing (lance 26 and belt 30 extend from and retract into 34, 32, respectively), wherein the length extension part (26, 30) includes a first row chain block (26) and a second row chain block (30), wherein each of the row chain blocks (26, 30) include a plurality of chain blocks (by a first interpretation, the scope of the phrase “chain blocks” is considered to include the structure of respective 26, 30 as shown in figs. 2 and 4, insomuch as both the structures 26, 30 meet to form a single structure), and wherein the two row chain blocks (26, 30) are rotatably connected to each other (fig. 4 shows the claimed arrangement, where 26 and 30 emerge from each of 32 and 34, are respectively rotated about 40 and 42, and are joined to travel along rail 18), wherein the chain blocks of the first row chain block (26) and the second row chain block (30) are aligned in a straight line (e.g., as shown within in rail 18) so that the first and the second chain block (26, 30) pulled out of the housing (fig. 1), and wherein the chain blocks of the first row chain block (26) and the chain blocks of the second row 30) each wound oppositely (fig. 4 shows the claimed arrangement, where each of 26 and 30 are separated into respective housings 34 and 32) so that the first and the second chain block pulled into the housing (fig. 4). 

Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP 0526120), in view of Jens et al. (WO 96/17695).
Regarding claim 1, Lee discloses, by a second interpretation, a robot arm extension device comprising: a housing (32, 34); an adapter (14) formed at one side of the housing (fig. 1) and connected to a robot (robotic system, col. 1, lines 5-7); a length extension part (26, 30) embedded in the housing (32, 34) and configured to be pulled out of or pulled into the housing (lance 26 and belt 30 extend and retract through rail 18); and a driving part (40, 42) configured to provide a driving force (col. 1, line 56-col. 2, line 4) for pulling the length extension part out of or into the housing (lance 26 and belt 30 extend from and retract into 34, 32, respectively). 
By the second interpretation, Lee does not disclose wherein the length extension part includes a first row chain block and a second row chain block, wherein each of the row chain blocks include a plurality of chain blocks, and wherein the two row chain blocks are rotatably connected to each other, wherein the chain blocks of the first row chain block and the second row chain block are aligned in a straight line so that the first and the second chain block pulled out of the housing, and wherein the chain blocks of the first row chain block and the chain blocks of the second row chain block each wound oppositely so that the first and the second chain block pulled into the housing. 
fig. 10) includes a first row chain block (152b) and a second row chain block (152c), wherein each of the row chain blocks (152b, 152c) include a plurality of chain blocks (fig. 10 shows the individual links of respective rigid chains 152b, 152c), and wherein the two row chain blocks (152b, 152c) are rotatably connected to each other (fig. 10 shows the claimed arrangement, where chains 152b, 152c meet the limitation by two interpretations; first, the chains 152b, 152c connect to each other after being rotated into position as shown by fig. 10; and second, that the individual links of each respective chain 152b or 152c are rotatably connected), wherein the chain blocks of the first row chain block (152b) and the second row chain block (152c) are aligned in a straight line (fig. 10 shows the straight line formed by the abutting links of 152b, 152c) so that the first and the second chain block (152b, 152c) pulled out of the housing (fig. 10), and wherein the chain blocks of the first row chain block (152b) and the chain blocks of the second row chain block (152c) each wound oppositely (fig. 10 shows the opposite coiling directions of respective 152b, 152c) so that the first and the second chain block (152b, 152c) pulled into the housing (fig. 10). Further, Jens ‘695 evidences that the design is flexible, rigid, and retractable (page 9, first paragraph); and that uses a back-to-back configuration to form a rigid structure from flexible assemblies (page 11, second paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the chain blocks of Jens, in the back-to-back configuration as taught, in combination with the structure disclosed by Lee, for the purpose of forming a rigid structure from flexible assemblies.  
Regarding claim 3, the combination of Lee and Jens suggests the robot arm extension device of claim 1, wherein (mapping of Jens ‘695) each of the chain blocks (152b, 152c) includes: fig. 11A); and a protrusion (figs. 9-10 show the protrusion of each link) formed to protrude from one surface of the base at a first edge and a second edge facing the first edge (figs. 9-10), wherein a third edge of the base is rotatably connected to a fourth edge (fig. 10 shows the pivot joint of each link of 152b, 152c) of another chain block while the protrusions are being aligned in the same direction (fig. 10 shows the claimed arrangement).  
Regarding claim 4, the combination of Lee and Jens suggests the robot arm extension device of claim 3, wherein (mapping of Jens ‘695): the length extension part is composed of a first row chain block (152b) and a second row chain block (152c); and when the protrusion (fig. 10) of the first row chain block (152b) is directly coupled (fig. 10 shows abutting contact between the protrusions of 152b, 152c) to the protrusion (fig. 10) of the second row chain block (152c), the length extension part is pulled out of the housing.  
Regarding claim 8, the combination of Lee and Jens suggests the robot arm extension device of claim 4, further comprising (mapping of Jens ‘120) a separator (33) disposed in the housing (fig. 4), and wherein the separator (33) separates the first row chain block (Jens ‘695: 152b, as combined) and the second row chain block (Jens ‘695: 152c, as combined) when the first row chain block (Jens ‘695: 152b, as combined) and the second row chain block (Jens ‘695: 152c, as combined) are wound into the housing (fig. 4).  
Regarding claim 9, the combination of Lee and Jens suggests the robot arm extension device of claim 3, wherein (mapping of Jens ‘120) the driving part (40, 42) is of a roller type and drives the length extension part (as combined) through rotation in contact with the opposite surface of the base (as best understood, fig. 4 shows the claimed arrangement).  
Regarding claim 10, the combination of Lee and Jens suggests the robot arm extension device of claim 9, wherein (mapping of Jens ‘120) concave-convex portions (fig. 4 shows the protrusions or teeth of 40, 42) are formed on the outer circumferential surface (fig. 4 clearly shows the claimed arrangement) of the driving part (40, 42).  

Claims 1, 3-6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (JP 2016-209970), in view of Jens et al. (WO 96/17695).
Regarding claims 1, 11, Yoon disclose a robot arm extension device comprising: a housing (11b); an adapter (11a) formed at one side of the housing (fig. 10) and connected to a robot (fig. 1); a length extension part (2) embedded in the housing (11b) and configured (via 55, 13) to be pulled out of or pulled into the housing (fig. 10 shows the claimed arrangement); and a driving part (13) configured to provide a driving force (reel 13 is driven by motor 55 to wind and unwind arm 2 from housing 11b) for pulling the length extension part (2) out of or into the housing (11b), wherein the length extension part (2) includes a first row chain block (21, 23), wherein the first row chain block includes a plurality (e.g., figs. 7 or 11) of chain blocks (21, 23), wherein the first row chain blocks are rotatably connected to each other (fig. 8 most clearly shows the claimed arrangement, where blocks 21, 23 are shown rotatably connected to each other), wherein the chain blocks (21, 23) of the first row chain block are aligned in a straight line so that the first chain block pulled out of the housing (fig. 10 shows the claimed arrangement, at least in the portion of 2 that is shown as straight, where end effector 4 can be driven away from housing 11b), and wherein the chain blocks (21, 23) of the first row chain block are wound so that the first chain block pulled into the housing (fig. 10 shows the claimed arrangement, where arm 2 is wound around reel 13 when pulled into the housing 11b). 
Yoon does not disclose wherein the length extension part includes a second row chain block, wherein each of the row chain blocks include a plurality of chain blocks, and wherein the 
Jens teaches a length extension part (fig. 10) that includes a first row chain block (152b) and a second row chain block (152c), wherein each of the row chain blocks (152b, 152c) include a plurality of chain blocks (fig. 10 shows the individual links of respective rigid chains 152b, 152c), and wherein the two row chain blocks (152b, 152c) are rotatably connected to each other (fig. 10 shows the claimed arrangement, where chains 152b, 152c meet the limitation by two interpretations; first, the chains 152b, 152c connect to each other after being rotated into position as shown by fig. 10; and second, that the individual links of each chain 152b or 152c are respectively rotatably connected), wherein the chain blocks of the first row chain block (152b) and the second row chain block (152c) are aligned in a straight line (fig. 10 shows the straight line formed by the abutting links of 152b, 152c) so that the first and the second chain block (152b, 152c) pulled out of the housing (fig. 10), and wherein the chain blocks of the first row chain block (152b) and the chain blocks of the second row chain block (152c) each wound oppositely (fig. 10 shows the opposite coiling directions of respective 152b, 152c) so that the first and the second chain block (152b, 152c) pulled into the housing (fig. 10). Further, Jens evidences that the back-to-back configuration forms a rigid, retractable structure (page 9, first paragraph) from flexible assemblies (page 11, second paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the chain blocks of Jen, in the back-to-back configuration as taught, in 
The following claims are mapped to the disclosure of Jens, unless otherwise noted. 
Regarding claims 3, 13, the combination of Yoon and Jens suggests the robot arm extension device of respective claims 1, 11, wherein each of the chain blocks (152b, 152c) includes: a base in the shape of a square plate (fig. 11A); and a protrusion (figs. 9-10 show the protrusion of each link) formed to protrude from one surface of the base at a first edge and a second edge facing the first edge (figs. 9-10), wherein a third edge of the base is rotatably connected to a fourth edge (fig. 10 shows the pivot joint of each link of 152b, 152c) of another chain block while the protrusions are being aligned in the same direction (fig. 10 shows the claimed arrangement).  
Regarding claims 4, 14, the combination of Yoon and Jens suggests the robot arm extension device of respective claim 3, 13, wherein: when the protrusion (fig. 10) of the first row chain block (152b) is directly coupled (fig. 10 shows abutting contact between the protrusions of 152b, 152c) to the protrusion (fig. 10) of the second row chain block (152c), the length extension part is pulled out of the housing.  
Regarding claims 5, 15, the combination of Yoon and Jens suggests the robot arm extension device of respective claims 4, 14, wherein a magnetic material (252) is disposed at the end of the protrusion (fig. 14 shows the claimed arrangement) so as to couple the first row chain block and the second row chain block together (use of magnet 252 between links 250, 254 that urges the links to remain linked together).  
Regarding claim 6, the combination of Yoon and Jens suggests the robot arm extension device of claim 3, wherein the third edge of the base of one chain block (152b) is rotatably hinged to the fourth edge (fig. 10 shows the pivot joint of each link of 152b, 152c) of the base of another chain block (152c).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP 0526120) and Jens et al. (WO 96/17695), in view of Yoon (US 2013/0068061).
Regarding claim 7, the combination of Lee and Jens suggests the robot arm extension device of claim 3, but is silent wherein a concave-convex portion is formed on the opposite surface of the base so as to cross the direction where the chain block is pulled out of the housing.  
Yoon teaches a concave-convex portion (23d) is formed on the opposite surface of the base (fig. 7 most clearly shows the claimed arrangement, where the teeth 23d are formed on the side of the blocks of 21 that are opposite to the abutting contact of 20) so as to cross the direction where the chain block (21) is pulled out of the housing (fig. 7 clearly shows the claimed arrangement, where teeth 23d are perpendicular to the shown moving direction of 21).
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the concave-convex portion as taught by Yoon in combination with the structure suggested by Lee and Jens, in order to allow a means for the driving gears 40, 42 of Jens to drive the arrangement. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658